Per Curiam:
The Attorney-General is not in a position to urge the absence from the record of a notice of intention to. file the claim.* The affidavits filed show that notice of such intention was duly filed, and that it was understood between the Attorney-General, the attorneys for the claimant, and the Board of Claims, that the fire at the Capitol accounted for the absence of the record of such notice. The chairman of the Board suggested “ that as there was no dispute about the fact that notices were properly filed the introduction of the copies of the notices could be dispensed with.” The trial proceeded upon that theory. No objection was made upon the trial that such notice had not been given or shown. The question cannot now be raised. The motion for reargument is denied. Motion denied. (See 172 App. Div. 912.)

See Code Civ.'Proe. § 264.—[Rep.